Citation Nr: 0111939	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  98-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for status post-
operative right knee traumatic chondromalacia, tibial 
plateau, lateral shelf symptomatic, and reactive synovitis, 
secondary to service-connected bilateral foot disability.

3.  Entitlement to service connection for a left knee 
disorder, not specified, secondary to service-connected 
bilateral foot disability.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
bilateral foot disorders, rated as bilateral flatfoot.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from July 1966 to October 
1968.

This appeal is from August 1997 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The former decision 
implemented a July 1997 decision of the Board of Veterans' 
Appeals (Board), which had granted service connection for 
bilateral foot disability on appeal from the original, April 
1989, disallowance of service connection.  The August 1997 
rating decision denominated the bilateral foot disability as 
flatfoot and assigned a noncompensable rating effective 
November 23, 1988, the date of the initial claim for service 
connection.  The August 2000 rating decision increased the 
bilateral pes planus rating to 10 percent, effective from the 
initial effective date, and denied service connection for 
PTSD and for bilateral knee disorder secondary to service-
connected flatfoot.

The Board reviewed a rebuilt claims file in July 1997.  VA 
lost the veteran's claims file some time between June 1990 
and April 1994.  The RO rebuilt the file from alternative 
records sources, with essentially no success at replacing 
service medical records that may have been in the lost 
folder.  In 1994, the appellant obtained one pertinent 
clinical record from showing treatment of his feet from the 
National Personnel Records Center (NPRC), which found it in 
archives of the service medical facility that treated him.  
NPRC reported that it had loaned VA the originals of any 
service medical records previously provided, and it could not 
duplicate any now lost.  About September 1997, VA found the 
lost folder.  The materials from the original and rebuilt 
folders are now consolidated.

The Board remanded the case in March 2000 for the RO to 
develop more evidence pertinent to the disability rating of 
bilateral flatfoot.

The appellant and his spouse testified in January 2001 at a 
hearing in Washington, D.C., before the undersigned member of 
the Board who the Chairman of the Board designated to hear 
testimony and decide this appeal.  38 U.S.C.A. § 7107(c) 
(West 2000).

In July 1997 correspondence with the Board, the veteran 
raised a claim for a 1979 effective date of service 
connection for his bilateral foot disabilities.  The 
effective date of an award of VA benefits is a separate 
matter from entitlement to compensation or the rate of 
compensation.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The RO has not addressed the matter in response to 
the veteran's specific claim.  The issue of entitlement to an 
effective date for bilateral foot disabilities earlier than 
that currently assigned is referred to the RO for appropriate 
action.

The Board defers review of the claims for secondary service 
connection for bilateral knee disabilities pending return of 
the claim from the remand appended to this decision.


FINDINGS OF FACT

1.  The veteran experienced psychic trauma while engaged in 
combat with the enemy in Vietnam.

2.  The veteran has been diagnosed with PTSD related to 
combat experiences in Vietnam.

3.  Bilateral flatfoot is severe, manifested by 
characteristic callosities and pain on use of the feet from 
the effective date of service connection to the present.

4.  Bilateral plantar keratoses manifest with pain on use of 
the feet.

5.  Metatarsalgia of either foot, if present, is 
indistinguishable in disabling effect from the pain 
associated with flatfoot and plantar keratoses.

6.  The veteran does not have hammer toe deformity of all 
digits of either foot.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303(d), 3.304(d), (f) (2000).

2.  Schedular criteria for a 30 percent rating for bilateral 
flatfoot are met from the effective date of service 
connection to the present.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.71a, Diagnostic Code 
7276 (2000).

3.  Rating plantar keratoses or metatarsalgia simultaneously 
with a disability rating for flatfoot is impermissible 
pyramiding of disability ratings.  38 C.F.R. §§ 4.14, 4.71a 
Diagnostic Codes 5176, 5279, 4.118 Diagnostic Code 7819-7804, 
7819-7805 (2000).

4.  Hallux valgus has not met the schedular criteria for a 
compensable rating for either great toe at any time from the 
effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2000).

5.  Hammertoe deformity has not met the schedular criteria 
for a compensable rating for either foot at any time from the 
effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5282 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The September 1968 clinical record showed complaint of tender 
feet because of calluses and/or plantar warts.  The 
impression on examination was pitted keratoses and calluses.

The service medical records obtained in April 1989 comprised, 
in pertinent part, a service entrance medical history and 
physical examination report, a separation physical 
examination report, and the report of a Medical Evaluation 
Board.  The records  were negative for complaint, treatment 
or diagnosis of an acquired psychiatric disorder.  The MEB 
report of inpatient psychiatric evaluation found the veteran 
to have an anti-social personality with a long history of 
anti-social behavior predating service, but no acquired 
psychiatric disorder.  The MEB report included that the 
veteran saw considerable combat action in Vietnam, with 
reference to his third instance of being wounded in action on 
March 8, 1967, with his problems in the Marine Corps 
purportedly beginning after he returned from combat.

The veteran's service separation record, DD 214 MC, verified 
two awards of the Purple Heart Medal.  It showed that he was 
a rifleman who served in Vietnam.

September 1978 records of foot surgery performed by W. 
Alpert, D.P.M., showed a preoperative diagnosis of 
hypertrophy of fifth left metatarsal head; accessory ossicle 
hallux, bilateral[;] hammer toe deformities, second, third 
and fourth digits, bilateral; and equinus deformity, fourth 
right metatarsal.  The veteran underwent total excision of 
the fifth left metatarsal; total excision of accessory 
ossicle hallux bilaterally; arthroplasty, second, third and 
fourth proximal IP (interphalangeal) joint, bilaterally; 
transverse osteotomy, fourth metatarsal, right foot; z-
tenoplasty of extensory tendons to second, third and fourth 
right toes.  Follow-up notes to October 1978 show the veteran 
healed well.

A podiatry outpatient record of October 1979 noted history of 
multiple foot surgeries, after which both feet were fine for 
a while, but with some recent recurrence of callus.  
Examination revealed pressure callus of the plantar fourth 
metatarsal head, right foot.  The examiner recommended a shoe 
insert and for the veteran to consider fourth right 
metatarsal osteotomy.

A February 1986 letter from J. Cheezem, M.D., reported the 
veteran's receipt of an injection for tendinitis of the left 
foot with immediate relief and a plan to x-ray to rule out a 
stress fracture.

In a May 1989 letter, Dr. Alpert stated that he first saw the 
veteran in September 1978 with complaints of painful feet 
that he had been told were due to warts.  Dr. Alpert found no 
warts; he diagnosed nucleated tylomata under the fourth right 
metatarsal-phalangeal (MP) joint and under the left fifth MP 
joint, as well as hammertoe deformities of all digits and a 
painful lesion under the plantar aspect of the hallux, 
bilaterally.  These findings, confirmed by x-ray, were 
corrected surgically in September 1978.  The veteran healed 
uneventfully, and upon release on October 31, 1978, was 
placed in functional orthotics to control his biomechanics 
and arch problem.  Dr. Alpert opined the veteran had never 
had plantar warts, but rather deformities caused by a 
mechanical problem and complicated by severe pes planus 
deformity.  He opined an affirmative link between the 
congenital form of the veteran's feet and the manifestation 
of symptoms due to military service.

The veteran testified at a VA hearing in October 1989 that 
his feet still gave him trouble, but that the surgery had 
given him much relief.  He reported that prosthetic inserts 
for his shoes obtained after surgery eventually wore out and 
he had since done without them.  He reported that for the 
past 20 years had treated his feet himself by trimming his 
calluses.  He reported that he never knew he had flat feet 
until 1978, when Dr. Alpert told him he had never had plantar 
warts, but rather growths on his feet due to flat feet.

On VA examination in June 1994, the examiner noted an initial 
history of mild lateral plantar keratoses in 1967 with a 
diagnosis of plantar verrucae, which the veteran eventually 
came to pare himself.  In 1978, a civilian podiatrist told 
him his lesions were not plantar verrucae, but rather 
intractable plantar keratosis related to apparent "clawing" 
of the toes.  The veteran underwent surgery.  The veteran 
reported the recurrence of the callused areas over the years, 
but less severely than before the 1978 surgery.  His current 
complaint was of pain over the fifth metatarsal head calluses 
when walking barefoot and when wearing tight shoes.  He had 
altered footwear and had good relief with roomy athletic 
shoes.  He did not require medication currently.  He had 
retired due to degenerative problems, so his feet did not 
currently interfere with his work.  Examination revealed mild 
planus deformity bilaterally and also mild hallux valgus 
deformity.  There were no hammer or claw toe deformities.  
There was a slight plantar keratosis at the fifth MP joints 
bilaterally.  There were corns at the dorsum of each toe.  
There was a keratosis at the medial aspect of both great 
toes.  Function was normal.  The feet were distally and 
vascularly intact.  X-rays of the feet suggested old proximal 
phalangeal osteotomies that had healed.  There was an 
abnormality about the right fifth metatarsal head, consistent 
with a postoperative change.  The diagnosis was history of 
surgical procedure for intractable plantar keratosis with 
continued intermittent discomfort of the feet, well managed 
with over-the-counter medication and appropriate, roomy 
footwear.

In a July 1994 statement, Dr. Alpert noted that his May 1978 
letter had reported the veteran's diagnosis at the time of 
surgery in 1978.  He also asserted that the surgery had been 
to reduce the pain the veteran had resulting from the effects 
of military life on his congenital foot structure.  He 
reported that he had not treated the veteran after October 
31, 1978.

A September 1994 note by J. Cheezem, M.D., documented 
callosities under the fifth metatarsal heads and need for 
bilateral osteotomy, more on the right than on the left.  The 
doctor planned to get the veteran some orthotics to get the 
veteran's weight off of the metatarsal heads.  A September 
1994 order form from McMahon Shoes, Inc., Pedorthic Services 
indicated orthopedic shoes were needed for corns and calluses 
of the fifth [].

An August 1996 Medical Assessment of Residual Functional 
Capacity, performed by J. Zaremba, D.P.M., for the Railroad 
Retirement Board, noted the veteran as totally restricted 
from activities involving unrestricted heights, moderately 
restricted from activities involving driving/operating 
machinery, and unrestricted in activities involving being 
around moving machinery and uneven terrain/stairs.  The 
doctor attributed the restrictions to unstable pes valgo 
planus.

In a May 1998 statement, J. Zaremba, D.P.M., reported that 
the veteran had a tailor's bunion, hammer digits, and a 
severe pes valgo planus-type foot.  He reported that the 
veteran required custom molded orthotic devices to prevent 
further deterioration and further development of arthritis.  
He reported the veteran to have arch pain, aching in cold 
weather, painful fifth digits bilaterally, complaints of pain 
after driving and pain upon walking short distances.  Dr. 
Zaremba opined that the veteran qualified for a 30 percent 
disability under VA Diagnostic Code 5276, 10 percent under 
Diagnostic Code 5279, and 20 percent under Diagnostic Code 
5282, for a total rating of 50 percent for his feet.

A July 1998 VA podiatry clinic consultation noted flat feet 
with history of surgery that alleviated contracted toes.  
Current examination showed intractable plantar keratoses 
under the fifth metatarsal, bilaterally, and corns of the 
fifth toe, bilaterally.  The assessment was pes valgo planus 
with corn and calluses.  The plan was for referral to the 
special procedure clinic for follow-up casting.

A September 1998 progress note by Dr. Zaremba showed follow-
up for tailor's bunions, hammer digits, and severe pes plano 
valgus.  The doctor noted they were awaiting orthotic devices 
for which the veteran had been casted.  The veteran's current 
complaint was of calluses as well as the noted structural 
deformities.  The doctor debrided the keratoses and 
recommended walking shoes.  Dr. Zaremba prescribed an extra-
depth toe box for all shoes.  The doctor saw the veteran 
again in September after the veteran had had orthotics for 
three weeks.  The veteran reported the shoes and orthotics 
were comfortable.  The doctor debrided keratoses.  In March 
1999, the veteran reported imbalance with his feet 
bilaterally and painful keratoses of the feet bilaterally, 
which were debrided.  Muscle strength was 5/5 bilaterally.  
His shoes and inserts looked "OK."

VA outpatient podiatry treatment notes from November 1998 to 
February 2000 show that he continued to develop callus under 
certain metatarsal heads that needed repeated debriding 
despite use of orthotics, but the calluses were reduced in 
size.  He continued with the diagnosis of pes planus and 
calluses.  In April 1999, one examiner's impression was 
calluses, "not IPK."  The veteran was cautioned about use 
of a cane.  In February 2000, he was noted to be post-
cerebrovascular accident (CVA) in October 1999.  Examination 
found lower extremity sensation intact, muscle strength of 
4/5 for inversion, eversion, plantar and dorsiflexion.  There 
were no open lesions or interdigital macerations.  The 
assessment was CVA with type II diabetes mellitus and tyloma 
with debridement.

On private orthopedic examination in January 1999, M. Alday, 
M.D., the veteran reported onset of plantar fasciitis 
beginning when he was a Marine, with development over the 
years of pes planus and slight hammer toe of the great toes, 
treated surgically in 1978.  The veteran reported eventual 
partial fusion of the IP joints of both great toes with loss 
of flexion at the IP joints of the great toes  Examination 
found slight limitation to 30 degrees of flexion and normal 
extension at the IP joint of each great toe.  The veteran had 
normal strength of the lower extremities, with difficulty 
walking on toes secondary to disability of the great toes.  
He could walk on his heels, hop, tandem, stand on one foot, 
squat, arise, dress, undress, and get on and off the 
examination table without difficulty.  There was no muscle 
mass atrophy or asymmetry.  The impression was long-standing 
history of pes planus with some slight hammer toe deformities 
of both great toes with resultant surgery for correction and 
partial loss of range of motion of both great toes.

VA outpatient psychiatric records from July 1999 to February 
2000 show that the veteran sought treatment in July 1999 for 
concerns of PTSD with a history of combat in Vietnam, and 
involvement as a train conductor after service in an accident 
with a fatality.  He denied nightmares or flashbacks about 
these events, but he admitted to panic attacks.  The initial 
assessment was question of personality disorder with panic 
attacks.

On psychological examination in August 1999, the veteran 
reported three months in combat in Vietnam as a Marine in I 
Corps, during which time he mostly dealt with booby traps.  
He described sustaining three minor shrapnel wounds and 
feeling shocked and scared when one wound was stitched 
without anesthesia.  He described once nearly falling into a 
punjee pit and another time hearing the screams of a fellow 
soldier whose legs were blown off.  His commander was killed 
in action.  His unit was pinned down for over a day by an 
ambush.  He surprised an enemy soldier while on patrol; his 
gun jammed, but the enemy soldier did not fire on him.  He 
heard someone trip a booby trap while they were on night 
patrol; the next morning, he saw his friend's foot.  He felt 
fear and anger at the same time.  Upon administration of the 
Clinical Administered PTSD Scale (CAPS) test and a structured 
clinical interview, the psychologist diagnosed very mild PTSD 
according to DSM IV (Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)) and panic disorder with mild 
agoraphobia.

The VA mental health clinic progress notes of August 1999 to 
February 2000 show that the clinical psychiatrist who 
followed the veteran initially diagnosed dysthymic disorder, 
rule out PTSD and subsequently changed the diagnosis to 
unipolar depression.

In April 2000, the veteran submitted a questionnaire 
providing the last names of two persons wounded in action in 
January or February 1967 and one killed in action in February 
1967.  He reported the month, unit of assignment, and 
geographic location of each incident.  He did not provide a 
narrative statement of the incidents in which the persons 
were wounded or killed.

On VA psychiatric examination in June 2000, the veteran 
reported his combat history, reporting that his life was in 
jeopardy and that he was awarded three Purple Hearts.  He 
reported seeing a Sergeant W. shot in the head.  He did not 
state whether Sgt. W. died of the wound.  Upon clinical 
interview and mental status examination, the examining 
psychiatrist diagnosed depressive disorder, not otherwise 
specified.  She also opined that the veteran has some PTSD 
symptoms, but too few to establish the diagnosis according to 
DSM IV criteria.  She opined the veteran could have resolving 
symptoms of a previous PTSD.

On VA feet examination in July 2000, the veteran reported a 
20-year history of bilateral foot pain.  He reported 
hammertoe surgery on all 10 toes in 1978 with good result.  
He and his wife reported his difficulty walking long 
distances because of pain in his feet.  They described the 
pain as over calluses on the plantar aspect at the base of 
the fifth metatarsal and over the fifth MP joint.

On physical examination, the veteran had normal gait.  Varus 
motion of his heels upon rising onto his toes signified a 
flexible subtalar joint, as did symmetric subtalar motion 
when supine.  He could evert approximately five and invert 
approximately 10 degrees.  There were plantar calluses over 
the fifth MP joint and at the base of the fifth metatarsal.  
There was no pain over the plantar aspect.  There were well-
healed surgical scars on the dorsa of all toes.  There was no 
significant clawing of the toes, and the 1978 surgery 
appeared to have had good results.  The range of motion of 
the ankles was approximately 10 degrees of dorsiflexion and 
40 degrees of plantar flexion bilaterally.  There was no pain 
with plantar flexion or dorsiflexion.  There was no 
appreciable Achilles tendon spasm, and there was no fixed 
deformity of the hindfoot, forefoot, or toes.  There did not 
appear to be any weakened movement, excess fatigability, or 
incoordination.

The examiner's impression was history of plantar keratoses 
from the base of the fifth metatarsal bilateral and from the 
fifth metatarsal joint bilaterally as well as flexible 
flatfoot.  The examiner distinguished flexible flatfoot from 
rigid flatfoot, which he said the veteran did not have.  The 
examiner opined that the veteran's plantar keratoses, which 
were a result of his anatomy, would make it difficult to 
ambulate long distances.  X-ray studies of the left foot 
showed degenerative enthesopathy at the attachment of the 
Achilles tendon; posterior aspect os calcis, slight valgus, 
great toe; well-preserved ankle joint; missing head of the 
fifth metatarsal, question of dysplasia or surgical removal.  
X-ray studies of the right foot showed minimal degenerative 
enthesopathy at the attachment of the Achilles tendon, 
posterior aspect os calcis, compatible with Reiter's 
syndrome.

The veteran had his feet examined privately in November 2000 
by Dr. Ottinger.  The veteran pointed to the plantar surface 
of the "first fifth" [sic] MP joint as the most 
problematic.  Notation of past medical history included 
tennis shoes or orthopedic shoes with inserts, which he did 
not have with him at the examination.  Surgical history 
included eight toes.  Podiatric orthopedic findings included 
a rectus to planus foot type, toes fairly straight, with 
surgery on two, three, four and five.  There was mild 
hammering on the fifth toe on the right.  Dermatologic 
examination showed hyperkeratosis dorsal two, three, four 
toes bilaterally at the proximal interphalangeal joint.  The 
plantar fifth MP joint bilaterally showed hyperkeratotic 
lesion with mixed coloration.  After debridement it was 
nontender on palpation.  The assessment was plantar keratoma.  
The examiner debrided the lesions to tolerance and 
recommended a diabetic shoe with Plastizote insert to prevent 
any potential breakdown.

The veteran and his spouse testified at a January 2001 
hearing before the undersigned.  The veteran's spouse 
provided most of the testimony on her husband's behalf.  He 
ratified her testimony by verbal assent.  The veteran's 
spouse described his nervousness, social isolation, and other 
emotional symptoms, reported his participation in combat and 
award of the Purple Heart Medal on two or three occasions.  
Regarding the veteran's feet, his wife reported having 
surgery on all 10 of his toes in which each one was broken.  
She reported that he cannot now bend his toes because of 
arthritis in them.  She reported that his feet disrupt his 
balance.  The veteran reported having plantar warts on both 
feet.  His wife said he has difficulty walking because of 
tenderness under his feet, for example, an excursion through 
the supermarket would be difficult, and his walking was 
limited to under one-half mile without resting.  The veteran 
reported that he feet swell when walking and the swelling 
abated with rest.  He reported using orthopedic shoes or 
inserts.  His wife stated they did not last long because of 
the way he walked, gesturing with her hands to indicate an 
outward position.  He stated that the orthopedic shoes 
helped, but he was currently without any because of their 
expense.


II.  Analysis

Subsequent to the transfer of the veteran's claims file to 
the Board for appellate review, a new law set forth in detail 
VA's duties to notify claimants for VA benefits of matters 
pertinent their claims and to assist them in developing 
evidence to substantiate their claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Review of the procedural history of this case 
reveals that VA has comprehensively notified the veteran of 
the information and evidence necessary to substantiate his 
PTSD and higher rating claims.  He has expended substantial 
effort to obtain and submit evidence pertinent to his feet 
during the several years that his claims file was missing.  
He has twice submitted evidence directly to the Board with a 
waiver of his right to initial review of that evidence by the 
RO.  See 38 C.F.R. § 20.1304(c) (2000).  VA found the claims 
file that was missing for several years and the original and 
rebuilt folders have been integrated.  All evidence of which 
VA has notice from the veteran is of record by his 
submission.  There is no notice of any outstanding evidence 
that VA should or could assist the veteran to obtain.  
Consequently, there is no failure to obtain evidence sought 
of which VA must notify the veteran.  Although the VCAA was 
enacted subsequent to the transfer of the veteran's claims 
file to the Board, VA has discharged all duties mandated by 
the VCAA.  The Board may proceed to decision on the merits.

A.  Service Connection for PTSD

The veteran's separation record of receipt of multiple awards 
of the Purple Heart Medal for wounds received in combat and 
incidental references in the service medical record to his 
participation in combat are sufficient evidence to establish 
that the veteran engaged in combat with the enemy.  He has 
described events as the putative stressors that precipitated 
PTSD.  Those events allegedly occurred while in combat with 
the enemy, the veteran's reports are satisfactory lay 
evidence, i.e., they are credible as within his competency to 
report, and the allegations are consistent with the 
circumstances, conditions, and hardships of combat service.  
Consequently, the veteran is entitled to the presumption that 
the events that he reported as stressors in fact occurred 
despite the lack of their official corroboration.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2000).

The veteran did not report his specific involvement with 
those he reported wounded in action or the death in action he 
has reported, i.e., whether he witnessed them or why they 
constituted emotional stressors, but he is not required to do 
so.  He is a veteran of combat who has credibly reported 
events in combat that are consistent with that service.  In 
the absence of clear and convincing evidence that the 
reported events did not occur, the occurrence of the stressor 
is legally demonstrated for the purpose of his claim.  
38 C.F.R. § 3.304(f) (2000).

In light of the veteran's in-service stressors, if the 
veteran has a clear diagnosis of PTSD related to those 
stressors, he is entitled to service connection for PTSD.  
Id.  The medical evidence weighs both for and against the 
establishment of a clear diagnosis of PTSD.  The record shows 
that qualified mental health practitioners have different 
views of the symptomatology each observed or ascertained on 
examination, testing or treatment.

The weight of the evidence for and against finding a clear 
diagnosis of PTSD related to the in-service stressors is 
approximately balanced.  The record shows no rational basis 
to prefer the diagnosis of no PTSD or of other mental 
disorders to the diagnosis of PTSD.  The establishment of a 
clear diagnosis of PTSD related to the established combat 
stressors is material to the veteran's claim.  When evidence 
on a matter material to a claim for VA benefits is in 
approximate equipoise, the claimant is entitled to the 
benefit of the doubt.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified at 38 U.S.C. § 5107(b)).  
Resolving doubt about the diagnosis of PTSD in favor of the 
veteran, he is entitled to service connection for PTSD.

B.  Higher Rating for Bilateral Foot Disability

In September 1994, the RO denied service connection for pes 
planus, plantar warts and calluses.  Although the veteran 
perfected an appeal from this rating, the Board has never 
decided that appeal per se.  The veteran intervened by filing 
a motion with the Chairman of the Board for reconsideration 
of the Board's June 1990 decision.  When the veteran then 
appealed from the denial of that motion to the Court, the 
Court found the appeal timely as to the underlying June 1990 
Board decision, because neither the veteran nor his 
representative had received a copy of the June 1990 decision.  
Subsequently, the Court vacated the Board's June 1990 
decision and remanded the matter to the Board.  When the 
Board granted the veteran's claim in July 1997, the issue on 
appeal and the order granting the claim were for "bilateral 
foot disability," without specifying any specific pathology 
or pathologies.  The Board found persuasive that Dr. Alpert 
treated the veteran in 1978 for the same conditions treated 
in service.  Consequently, the most reasonable identity of 
the veteran's service-connected bilateral foot disability is 
the pathology identified by Dr. Alpert.

After the RO's August 1997 action implemented the Board's 
grant of service connection by denominating the disability 
bilateral flatfoot and assigning a zero percent disability 
rating, the appellant disagreed with the rating decision.  
Specifically, he cited the vagueness of the Board's July 1997 
decision and argued that the RO improperly narrowed the scope 
of his entitlement to service connection for pes planus.  He 
asserted that Dr. Alpert's statement defined the scope of his 
service-connected disability as pes planus and hammertoes of 
all toes.  He further asserted that he has two compensable 
disabilities of the feet, hammer toe deformity of all digits, 
ratable as 10 percent disabling under Diagnostic Code 5282, 
and severe pes planus with objective evidence of marked 
deformity characterized by calluses, ratable as at least 30 
percent disabling under Diagnostic Code 5376.  The veteran 
recited the rating criteria for pes planus and asserted that 
the June 1994 VA examiner did not perform any test to 
determine the location of the weight-bearing line of his feet 
or to ascertain the presence of any other criterion of rating 
pes planus.

In this decision, the Board identifies the veteran's 
bilateral foot disability consistently with the broad grant 
of service connection in the Board's July 1997 decision and 
rates the veteran's feet accordingly.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a foot disability that would require that any 
higher rating be effective for less than the entire period 
under review.  Thus, there is no prejudice to the appellant 
for the Board to now consider the appropriate rating.

In review of disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

The rating schedule provides diagnostic codes and rating 
criteria in 38 C.F.R. § 4.71a (2000).  Each of the diagnostic 
codes discussed below are in that section unless otherwise 
indicated.  The RO has rated the veteran for bilateral 
flatfoot, and he is so diagnosed.  He also is diagnosed with 
intractable plantar keratoses, callus, and hammer toe 
deformity of different toes at different times.  The 
keratoses or calluses appear over the years to be the 
predominantly disabling condition of the veteran's feet.  The 
evidence shows them to be ratable.  However, regulation 
prohibits "pyramiding," the duplication of compensation for 
a shared manifestation of multiple conditions.  See 38 C.F.R. 
§ 4.14 (2000).  For example, where the disabling 
manifestation of multiple foot conditions is pain causing 
diminished capacity for walking, the several conditions 
cannot be separately rated, because the evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  Id. For reasons discussed below, several 
identifiable conditions of the veteran's feet cannot be 
separately rated without pyramiding.  Other identifiable 
conditions of the veteran's feet, also discussed below, could 
be separately rated without pyramiding if they met rating 
criteria, but they are noncompensably disabling.

Flatfoot, acquired, is rated 0 percent if mild, with symptoms 
relieved by built-up shoe or arch support.  It is rated 10 
percent if moderate, with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, pain 
on manipulation and use of the feet, bilateral or unilateral.  
It is rated 20 percent if unilaterally and 30 percent if 
bilaterally severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  It is rated 30 or 50 percent, 
respectively, for unilateral or bilateral pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Diagnostic Code 5276.

The medical evidence of record generally shows the veteran 
has primarily two of the manifestations of flatfoot listed 
among the rating criteria, pain on use and keratoses or 
calluses.  To avoid pyramiding, 38 C.F.R. § 4.14, and to 
maximize the veteran's disability rating, the keratoses or 
calluses are deemed analogous to callosities characteristic 
of severe flatfoot.  Id.

The medical records that predate November 1988 are not 
probative evidence of the condition of the veteran's feet 
between the effective date of service connection and the 
present.  Dr. Alpert's May 1989 letter reported severe pes 
planus, but that report was of the pre-operative condition of 
the veteran's feet in 1978.  Dr. Apert did not examine the 
veteran in 1989.  His treatment records and his July 1994 
statement both show he did not treat the veteran after 
October 1978.  Consequently, the May 1989 report of severe 
pes planus is not probative evidence of the status of the 
veteran's flatfoot during any period under review.

The veteran's October 1989 testimony of continued trouble 
with his feet due to recurrence of calluses is consistent 
with finding plantar calluses the primary disabling aspect of 
the veteran's bilateral foot disability.  His testimony that 
his orthotic devices had worn out and gone unreplaced for 20 
years is not informative about whether the use of them 
relieved symptoms of flat feet, thus the testimony is not 
probative evidence of the severity of bilateral flatfoot.  
The veteran's testimony that his calluses were due to 
flatfoot is not probative of that fact, because, as a lay 
person, the veteran lacks the expertise to proffer his 
testimony as a competent medical opinion of the etiology of 
his calluses.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
The veteran's report of a physician's opinion is too 
attenuated to make it probative as medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Significantly, 
Dr. Alpert's July 1994 contradiction of several of the 
veteran's representations of the doctor's May 1989 letter 
supports the conclusion that the veteran is not a reliable 
reporter of another's statements.

The June 1994 VA examination report is probative evidence of 
mild planus deformity.  It is probative because it reported 
the immediate observation of the examiner.  For the same 
reason, it is probative evidence of the mild hallux valgus 
and absence of hammer or claw toe deformity at that time.  
The report credibly showed that the veteran had substantial 
relief of foot pain from altered footwear and roomy athletic 
shoes, with increase of pain when he wore tight shoes.  This 
is probative of mild flatfoot relieved by footwear.  
Diagnostic Code 5276.

The June 1994 VA examination report is actually the earliest 
medical evidence from within the period under review to show 
the status of the veteran's feet.  The post-operative 
evidence from 1979 to 1994 does not provide a basis to 
establish any different rating before 1994 than the 1994 
evidence indicates is accurate.

Dr. Cheezem's September 1994 note is consistent with the 
conclusion that the primary disabling condition of the 
veteran's feet was plantar keratosis.  His recommendation and 
the shoe order show that the orthotic shoes were prescribed 
to get weight off of corns and calluses.  The relationship, 
if any, between the corns and calluses and flatfoot is 
unclear.  Thus, the prescription of those appliances is not 
probative evidence regarding the severity of flatfoot per se, 
but it is probative evidence of the ongoing need for 
treatment of the veteran's feet.  The preponderance of the 
evidence shows that as of 1994, bilateral foot disability was 
primarily due to recurrence of keratoses or calluses.

Dr. Zaremba's August 1996 attribution of certain occupational 
restrictions due to unstable pes valgo planus is essentially 
inapposite to VA's criteria for rating flatfoot.  See 
Diagnostic Code 5276.  To the extent it is informative 
regarding such elements of VA disability rating as the 
ability of the body to function under the ordinary conditions 
of daily life, including employment, 38 C.F.R. §§ 4.2, 4.10 
(2000), the restrictions on activities that Dr. Zaremba 
reported as due to pes planus are persuasive of no more than 
moderate disability due to flatfoot.  However, there is 
little probative value to inferring a correlation between the 
occupational restrictions reported by Dr. Zaremba with a 
level of severity of flatfoot by VA criteria.  "Unstable" 
does not correlate with any VA criterion.

Dr. Zaremba's May 1998 statement that the veteran has severe 
pes valgo planus is not informative of the level of the 
veteran's flatfoot disability.  The report does not identify 
the doctor's criteria for severe pes planus.

The July 1998 outpatient podiatry clinic assessment of pes 
valgo planus with corn and calluses is suggestive of the 
"characteristic callosities" criterion of severe flatfoot.  
The language of the impression is ambiguous regarding whether 
it states a relationship among the flatfoot, corns and 
calluses, or merely a coincidence of them.

None of the September 1998 and March 1999 treatment notes 
from Dr. Zaremba describe the veteran's pes planus.  Although 
the office visits were described as follow-up for tailor's 
bunions (bunionette; enlargement of lateral aspect of the 
fifth metatarsal head Dorland's Illustrated Medical 
Dictionary 224 (27th ed. 1988)), hammer digits and severe pes 
valgo planus, the reports show the actual treatment was 
debridement of keratoses, and that the veteran found orthotic 
inserts comfortable.  This is more consistent with the VA 
criterion of mild flatfoot, symptoms relieved by inserts, 
than with the criteria for severe or even moderate flatfoot.

The VA outpatient podiatry notes of November 1998 to February 
2000 show persistence of callus or plantar keratoses.  It is 
unclear whether the calluses are the callosities 
characteristic of severe flatfoot included in the VA rating 
criteria, but they are mentioned repeatedly in the context of 
comment on flatfoot, suggesting that they are.

Dr. Alday's January 1999 examination report is not 
informative about the severity of flatfoot; he merely notes 
the history.  His report documents observation of slight 
hammertoe deformity of the great toes only.  Hammertoe is not 
a criterion for rating flatfoot.  Hallux (great toe) valgus 
is a ratable disability, and it will be discussed below.

The July 2000 VA examination report of observed plantar 
callus does not comment whether these are characteristic of 
flatfoot versus a separate pathology.  The examiner's report 
of no fixed deformity of the hindfoot or forefoot comports 
with an absence of the marked deformity criterion of severe 
flatfoot, as does the finding of flexible and not rigid 
flatfoot.  Diagnostic Code 5276.  The examiner did not find 
accentuated pain or unaccentuated pain on manipulation, but 
he found the veteran's report of pain on use of the feet 
consistent with the callus on his feet.  The ability to walk 
a half a mile comports more with the pain on use criterion of 
the current 10 percent rating than it does with the 
accentuated pain on use criterion of the next higher rating.  
The attribution of plantar keratoses to the veteran's anatomy 
is uninformative whether that anatomy is the flatfoot or some 
other feature of the anatomy of the veteran's feet.  The 
absence of any bending of the Achilles tendon is consistent 
with a rating less than the current 10 percent.  The examiner 
did not explain the enthesopathy of the Achilles tendons, 
therefore the Board cannot evaluate its relationship if any 
to flatfoot.

The lack of weakened movement, excess fatigability, or 
incoordination, and the absence of any report by the veteran 
of periods of flare-up of pain as distinguished from the 
degree of pain on use with walking is persuasive evidence 
that there is no basis to augment the rating for such 
reasons.  See 38 C.F.R. §§ 4.40, 4.45 (2000); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Additionally, the x-ray 
studies of both feet did not show arthritis of the toes or 
other bones of the feet, which were shown flexible on 
clinical evaluation, thus there is no basis for separately 
rating arthritis of the toes or feet as a minor joint group.  
See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003).  The 
January 2001 testimony that all toes were broken surgically 
and now have arthritis is not confirmed as to either element.  
The surgical report does not show the toes were broken, and, 
as noted, there is no evidence of arthritis of the toes.  
Moreover, as noted, the veteran's spouse is a lay person who 
lacks competency to proffer her testimony as medical 
evidence.  Espiritu, 2 Vet. App. 492.

Dr. Ottinger's November 2000 examination also reported 
observation of plantar keratoses without comment whether this 
was characteristic of flatfoot.

The January 2001 testimony is credible and probative 
regarding the report of tenderness under the feet and 
limitation of ability to walk because of it.  The testimony, 
however, does not describe the accentuated pain on use 
characteristic of severe flatfoot as distinguished from 
ordinary pain on use characteristic of moderate flatfoot.  
The veteran's report of swelling with use is uncontradicted.  
However, the rating criterion for swelling is "indication" 
of swelling on use.  Neither the 1994 nor the 2000 VA 
examination reports noted evidence of swelling on use.  No 
other examiner has reported it.  The rating criteria for 
severe flatfoot includes "objective" evidence of marked 
deformity.  The Board interprets the term "indication" to 
have the same import, i.e., other than by the report of the 
veteran, which is subjective.

The diagnostic code for flatfoot does not indicate whether 
each criterion is an independent basis for the rating of 
which it is a criterion.  Some diagnostic codes in the rating 
schedule, including some for the feet, articulate multiple 
criteria of a rating as "and," or "with."  See, e.g., claw 
foot, Diagnostic Code 5278.  In contrast, the criteria for 
severe flatfoot are a list separated by semicolons with no 
express language of conjunction, disjunction, or inclusion.  
In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Secretary 
of Veterans Affairs interpreted multiple rating criteria for 
a 100 percent rating for a mental disorder promulgated 
without language of conjunction as each an independent basis 
for the rating.  VA General Counsel has interpreted the use 
of "or" in rating criteria for loss of part of the skull as 
providing alternative bases for a rating, rather than meaning 
"in other words,"  VAOPGCPREC 6-94.

VA regulations are to be broadly construed.  38 C.F.R. 
§ 3.102 (2000).  Absent judicial or General Counsel precedent 
opinion regarding the independent applicability of the 
several criteria for each rating level for flatfoot, and 
absent explicit language of conjoined criteria, the broader 
interpretation of the rating criteria for severe flatfoot is 
that each is an independent basis for that rating.  This is 
consistent with regulation permitting assignment of a given 
rating even when all criteria are not demonstrated, if the 
evidence is sufficient to show the given level of disability.  
38 C.F.R. § 4.21 (2000).

On consideration of all of the evidence, there appears to be 
an approximate balance of the evidence for and against 
finding the veteran's persistent bilateral calluses to be 
characteristic of severe bilateral flatfoot, or 
alternatively, analogous to characteristic callosities of 
severe flatfoot.  Diagnostic Code 5276.  Such rating by 
analogy is permissible where a diagnosed condition, such as 
keratoses, is not specifically listed in the rating schedule.  
38 C.F.R. § 4.20 (2000).  Whereas the finding of severe 
flatfoot may be based on the presence of characteristic 
callosities alone, the veteran is entitled to the benefit of 
the any doubt whether he is entitled to the 30 percent rating 
for severe bilateral flatfoot.

The record clearly shows that the callosities of the feet, or 
more precisely the pain associated with use of the callused 
feet, have been the primary disabling aspect of the veterans 
bilateral foot disability.  It was the immediate reason for 
treatment in service, for surgery, and for virtually all 
subsequent treatment.  The calluses have been essentially 
persistent and consistent in the level of disability they 
have caused.  Consequently, the 30 percent rating for severe 
bilateral flatfoot is warranted for the entire period from 
the effective date of service connection to the present 
without interim stages.  Fenderson, 12 Vet. App. 119.

The remaining matter to consider is whether the veteran has 
any other disability of the feet that may be separately 
rated.  Such separate rating is authorized only if other 
symptomatology is wholly distinct and separate from that for 
which he is compensated by the 30 percent rating for 
bilateral flatfoot.  38 C.F.R. § 4.14 (2000); See also 
Esteban v. Brown, 6 Vet. App. 259 (1994) (setting forth 
reasons why separate ratings of disabilities of the face and 
jaw comprising disfiguring scar, painful scar, and limitation 
of mastication is not pyramiding).

The veteran's painful callosities or keratoses of the feet 
could be rated as benign neoplasms of the skin, applying by 
analogy the criteria for painful or tender scars.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7819, 7804 (2000).  They 
could also be rated as benign neoplasm, with the rating based 
on impairment of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  However, those rating cannot be 
assigned simultaneously with the rating for severe flatfoot, 
because the rating for flatfoot compensates the veteran for 
the pain and functional impairment of the feet associated 
with the calluses.  38 C.F.R. § 4.14 (2000).

Dr. Zaremba opined, and the veteran asserted, that additional 
ratings should be awarded for metatarsalgia (pain in the 
foot), Diagnostic Code 5279, and for hammertoe, Diagnostic 
Code 5282.  Metatarsalgia is pain of the foot.  Separate 
rating for metatarsalgia would be pyramiding in the clearest 
sense.  38 C.F.R. § 4.14.

Hammertoe is only a compensable disability if all of the 
digits of a foot have the deformity.  Diagnostic Code 5282.  
No evidence of record shows the veteran to have hammertoe 
deformity of all the toes of either foot at any time under 
consideration in this appeal.  No separate rating is 
warranted for hammertoe.

The veteran is shown to have mild valgus of each hallux.  
However, hallux valgus is  compensable only if post-operative 
with resection of the metatarsal head, or if of a severity 
comparable to the disability that would result from 
amputation of the toe.  Diagnostic Code 5280.  The only 
resection or comparable procedure involving a metatarsal head 
or heads pertains to the fifth (small) toe.  No evidence of 
record suggests that due to hallux valgus the veteran's great 
toes are no more useful than if he did not have them.

In sum, the 30 percent rating for severe bilateral flatfoot 
for the entire period to date of service connection for 
bilateral foot disability compensates the veteran for the 
entire disability, however diagnosed, and however it could 
alternatively, but not simultaneously, be rated.



ORDER

Service connection for PTSD is granted.  A 30 percent rating 
for bilateral flatfoot for the entire period of service 
connection is granted, subject to regulations governing 
payment of monetary benefits.


REMAND

The RO denied the veteran's claim for secondary service 
connection for his knees in August 2000, finding the claim 
not well grounded for lack of medical evidence of a link 
between his knee conditions and his service-connected feet.  
VA did not examine the veteran, and there is no medical 
report of record addressing the question whether the 
condition of the veteran's knees are related to his service-
connected feet.  Since August 2000, a change in the law has 
vitiated the veteran's burden to show his claim is well 
grounded before VA assists him to develop his claim.  
Specifically, VA assistance with his claim now includes 
having him examined and obtaining a medical opinion about the 
relationship between his knees and his feet when such an 
examination or opinion is necessary to make a decision on his 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (to be codified at 38 U.S.C. § 5103A(d)).  Such 
examination and medical opinion is necessary in this case.

In January 2001, the veteran testified that certain 
physicians have told him the condition of his knees is 
related to his service-connected feet.  He should be notified 
regarding the materiality of any doctor's written statement 
corroborating his testimony, and whether VA will or he should 
obtain such a statement.  Id. (to be codified at 38 U.S.C. 
§ 5103(a)).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that written 
corroboration from a physician that there 
is a relationship between the condition 
of his knees and his service-connected 
bilateral foot disability is material to 
his claim.  In the notice, inform the 
veteran whether VA will seek such 
statements or if he should submit them.  
If VA will seek one or more statements, 
provide forms for his authorization of 
release of information and request any 
information he authorizes VA to obtain.  
Document all notice actions in the claims 
file, and associate any information 
obtained with the claims file.

2.  Schedule the veteran for a VA 
examination of his knees to diagnose any 
existing pathology, using x-ray or any 
other studies necessary in addition to 
clinical examination to diagnose or rule 
out current pathology.  The examiner must 
express an opinion whether any positive 
diagnosis for either knee is caused or 
aggravated by the veteran's foot 
conditions, or, alternatively, explain 
why such an opinion cannot be formed. 
Associate any information obtained with 
the claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

4.  Readjudicate the claims at issue, and 
determine whether any part of it, i.e., 
either knee, may now be allowed.  If no 
part of the claim may be allowed, provide 
the appellant an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


